Citation Nr: 1641532	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  12-13 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
 San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for a gastrointestinal disability.  

2.  Entitlement to a rating in excess of 60 percent for a back spine disability.

3.  Entitlement to service connection for abnormal liver function tests.  

4.  Entitlement to service connection for hypercholesterolemia.

5.  Entitlement to service connection for refractive error (claimed as refraction disorder).  

6.  Entitlement to service connection for glaucoma.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and generalized anxiety disorder.  

8.  Entitlement to service connection for alcohol abuse.

9.  Entitlement to service connection for peptic ulcer.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for sleep apnea.  

12.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment.  

13.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

14.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel








INTRODUCTION

The Veteran served on active duty from April 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010, September 2011, and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

Additional medical evidence and internet articles were associated with the claims file and were not considered by the agency of original jurisdiction (AOJ).  In an informal hearing presentation dated in August 2016, the Veteran's representative waived review of the new evidence by the AOJ.  

The Veteran requested a hearing before the Board when he submitted a VA Form 9 received in May 2015.  However, he withdrew his request for a hearing in a May 2016 statement.  


FINDINGS OF FACT

1.  The Veteran's service-connected gastrointestinal symptomatology is consistent with chronic gastritis with small nodular lesions and symptoms; there is no evidence of persistent or recurrent epigastric distress with dysphagia, regurgitation, substernal arm or shoulder pain, or evidence that his condition is productive of a considerable impairment of health.

2.  The Veteran's service-connected back disability was shown to cause incapacitating episodes of intervertebral disc syndrome lasting at least six weeks during the past twelve months; ankylosis has not been shown in the Veteran's spine.

3.  The Veteran's back disability is manifested by moderate radiculopathy in both lower extremities

4.  Abnormal liver function tests are not a disability for VA purposes.  

5.  Hypercholesterolemia is not a disability for VA purposes.

6.  Refractive error of the eye is not a disease or injury for VA disability compensation purposes.  

7.  Glaucoma did not have its onset during active service and is not etiologically related to active service.

8.  The Veteran's diagnosed psychiatric disorders are not related to his active service or to a service-connected disability.   

9.  The Veteran filed his claim for service connection for alcohol abuse in April 2012, after the passage of Congressional legislation prohibiting the grant of direct service connection for alcohol abuse based on claims filed on or after October 31, 1990; the Veteran's alcohol abuse is not related to a service-connected disease or disability.

10.  The Veteran does not have a currently diagnosed peptic ulcer.  

11.  Hypertension was not manifest in service or within one year of discharge, and is unrelated to active service.

12.  The Veteran's diagnosed sleep apnea is not related to his active service

13.  The Veteran's active psychosis did not initially develop within two years of his separation from his period of active duty during the Vietnam era.

14.  The evidence of record demonstrates that the Veteran's service-connected back disability was so severe as to prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience.

15.  The evidence submitted since April 2010 does not show or even suggest that the Veteran's claimed erectile dysfunction is the result of his active duty service or caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a gastrointestinal disability, but no higher, have been met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7307-7346 (2015).

2.  The criteria for the assignment of a disability rating in excess of 60 percent for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

3.  The criteria for separate ratings of 20 percent for radiculopathy in each lower extremity, but no higher, are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for service connection for abnormal liver function tests are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  The criteria for service connection for hypercholesteremia are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6.  The criteria for service connection for refractive error are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2015).

7.  The criteria for service connection for glaucoma are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

8.  The criteria for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and generalized anxiety disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 4.125 (2015).

9.  The claim for service connection for alcohol abuse is without legal merit.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(c) (2015).

10.  The criteria for service connection for peptic ulcer are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

11.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

12.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

13.  The criteria for service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. §§ 1702, 5107 (West 2014); 38 C.F.R. § 3.384 (2015).

14.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2015).

15.  The April 2010 rating decision denying service connection for erectile dysfunction is final; new and material evidence has not been presented, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Gastrointestinal Disability

Historically, the Veteran submitted a claim of entitlement to an ulcer of the esophagus in April 2012.  The claim was granted in an October 2013 rating decision and assigned a noncompensable rating effective April 2, 2012.  The Veteran disagreed with the rating assigned and this appeal ensued.  

At a November 2012 VA examination, the Veteran reported epigastric burning sensation that sometimes moves towards his throat especially at night.  He indicated that his medications help.  He was noted to take Omeprazole and Ranitidine.  The Veteran endorsed pyrosis, reflux, and sleep disturbance caused by esophageal reflux four or more times per year lasting less than one day.  There were no persistently recurrent or infrequent episodes of epigastric distress, dysphagia, regurgitation, substernal arm or shoulder pain, anemia, weight loss, nausea, vomiting, hematemesis, melena, esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  An upper endoscopy performed in March 2008 revealed a hiatal hernia with grade II reflux esophagitis, gastritis, and normal duodenum.  A March 2008 pathology report revealed chronic mild to moderate gastritis with mild activity and scant organism consistent with H. pylori.  The examiner indicated that there was no evidence of hypertrophic gastritis.  The examiner diagnosed the Veteran with GERD and gastritis.  The Veteran was also noted to have prior diagnoses of a hiatal hernia and a resolved duodenal ulcer.  The examiner indicated that the Veteran's esophageal conditions did not impact his ability to work.    

The Veteran's gastrointestinal disability is rated as noncompensably disabling pursuant to Diagnostic Codes 7307-7346.  See 38 C.F.R. § 4.114.

Under Diagnostic Code 7307, for hypertrophic gastritis (identified by gastroscope), a 10 percent evaluation is assigned for chronic hypertrophic gastritis with small nodular lesions, and symptoms.  A 30 percent evaluation is assigned for chronic hypertrophic gastritis with multiple small eroded or ulcerated areas, and symptoms.  A 60 percent evaluation is assigned for chronic hypertrophic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  See 38 C.F.R. § 4.114, Diagnostic Code 7307 (2015).

Under Diagnostic Code 7346, for hiatal hernia, a 10 percent evaluation is assigned with two or more of the symptoms for 30 percent evaluation of less severity.  A 30 percent evaluation is assigned for symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).

In every instance where the schedule does not provide a zero evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Based on the foregoing evidence, the Board finds that a 10 percent rating is warranted for chronic gastritis.   

With regard to Diagnostic Code 7307, the Board notes that the assignment of a 10 percent rating is warranted for chronic gastritis with small nodular lesion and symptoms.  This is so because the March 2008 pathology report revealed chronic mild to moderate gastritis with mild activity and scant organism consistent with H. pylori.  Although the examiner indicated that there was not evidence of chronic hypertrophic gastritis, the March 2008 pathology report clearly noted mild activity with regard to gastritis.  The Veteran's symptoms are more consistent with a 10 percent rating rather than a 30 percent rating because the evidence does not reveal multiple small eroded areas or ulcerated areas.  Consequently, a 10 percent rating is warranted under this diagnostic code.   

With regard to Diagnostic Code 7346, the Board notes that a compensable rating requires two or more symptoms which include persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  In this case, the Veteran endorsed pyrosis, reflux, and sleep disturbance caused by esophageal reflux four or more times per year lasting less than one day.  However, there were no persistently recurrent or infrequent episodes of epigastric distress, dysphagia, regurgitation, substernal arm or shoulder pain, anemia, weight loss, nausea, vomiting, hematemesis, melena, esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  Consequently, a compensable rating is not warranted under this diagnostic code.  

The Board has considered whether any other Diagnostic Codes are relevant to the disability at issue.  However, the Veteran's disability at issue is most appropriately rated under the diagnostic codes discussed above.  

In sum, the Veteran's gastrointestinal disability warrants a 10 percent rating and no more.  

Back Disability

Historically, the RO indicated that the Veteran submitted a claim of entitlement to an increased rating for a back disability in April 2012.  The claim was denied in an October 2013 rating decision.  The Veteran disagreed with the rating assigned and this appeal ensued.  

At a May 2013 VA examination, the Veteran reported increased back pain.  Range of motion testing revealed forward flexion to 25 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  Following repetitive use testing, the Veteran had less movement than normal and pain on movement.  Muscle strength testing and sensory examination was normal with the exception of decreased sensation to light touch of the bilateral feet and toes (L5).  The Veteran endorsed constant radicular pain due to radiculopathy.  The examiner noted mild pain of the right and left lower extremity and moderate paresthesias and numbness of the right and left lower extremity.  The Veteran was noted to ambulate with a brace and cane.  There was no vertebral fracture.  The Veteran reported that he used to work in a supermarket and had to quit due to back pain.  He indicated that he was unemployed due to his back pain.  The examiner opined that the Veteran's back disability precludes gainful employment.  The examiner indicated that the Veteran is very limited in his lumbar area which causes him a real hardship to dress his lower body, drive, stoop, lift objects from the floor, and sit for more than ten to fifteen minutes.  The examiner concluded that the back disability precluded gainful employment.    

An examination of the back conducted by I. Martinez-Deliz, M.D., in February 2016 revealed 25 degrees of forward flexion, 12 degrees of extension, 5 degrees of right lateral flexion, 10 degrees of left lateral flexion, and 10 degrees of right and left lateral rotation.  The examiner noted slight muscular atrophy of the right lower extremity (the circumference of the right lower extremity measured 35 centimeters (cm) versus 35.5 cm of the left lower extremity).  There was no ankylosis of the lumbar spine.  Reflex examination was hypoactive in the bilateral ankles.  Sensory examination was normal on the right and there was decreased sensation to light touch testing of the left lower leg and ankle and foot and toes.  Position sense, vibration sensation, and cold sensation was normal on the right side and decreased on the left side.  Straight leg raising was negative on the right side and positive on the left side.  The Veteran endorsed moderate pain and numbness of the left lower extremity.  The examiner indicated that the Veteran had moderate radiculopathy of the sciatic nerve on the left side.  The examiner also reported that the Veteran has intervertebral disc syndrome of the thoracolumbar spine with at least six weeks of incapacitating episodes over the past twelve months.  The examiner indicated that the Veteran has been totally disabled since 2008.  

The Veteran's back disability is rated as 60 percent disabling pursuant to Diagnostic Code 5243.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. §4.71a, Diagnostic Code 5243.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Code 5243 provides that a 10 percent rating is warranted when the Veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted when the Veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when the Veteran has incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when the Veteran has incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Disease and Injuries of the Spine, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height, a 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   A 40 percent evaluation will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.   A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. §4.71a, Diagnostic Codes 5235 to 5242.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under 38 C.F.R. § 4.124a , Diagnostic Code 8520, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, and moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost. 38 C.F.R. § 4.124a

As an initial matter, the Board notes that the Veteran is receiving the maximum schedular rating available for this disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Consequently, an increased rating is not warranted based on incapacitating episodes.  

With regard to whether an increased rating is warranted under the General Rating Formula for Disease and Injuries of the Spine, in order to meet the criteria for a rating in excess of 60 percent, unfavorable ankylosis of the entire spine must be shown.  In this case, there is no evidence of ankylosis of the spine.  Consequently, a rating in excess of 60 percent is not warranted.     

However, in light of the Veteran's significant complaints of pain and weakness in the lower extremities, the Board finds that separate ratings of 20 percent are warranted for both the left and right extremity under 38 C.F.R. § 4.121a, Diagnostic Code 8520 (2015) as analogous to moderate impairment of the sciatic nerve.   Although the Board is cognizant that the most recent medical examination indicates that there was no radiulopathy of the right side, the 2013 VA examination appears to confirm the presence of radiculopathy in both lower extremities.  However, in light of the absence of any objective findings of marked muscular atrophy or of any objective evidence of more than moderate impairment of strength, sensation, or reflexes in the lower extremities on examination, the Board concludes that the preponderance of the evidence is against granting evaluations of 40 percent for moderately severe impairment or greater in either lower extremity. 

In summary, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 60 percent for the service-connected back disability.  However, the Board further finds that the evidence of record supports the assignment of a separate 20 percent rating under Diagnostic Code 8520 based on left lower extremity radiculopathy associated with his service-connected back disability, and a separate 20 percent rating under Diagnostic Code 8520 based on right lower extremity radiculopathy associated with his service-connected back disability.  To this extent, the benefit sought on appeal is granted.

Extraschedular Considerations

With respect to an extraschedular ratings under 38 C.F.R. § 3.321 for his increased disability claims, the applicable rating criteria contemplate all impairment resulting from his gastrointestinal and back disabilities.  The criteria reasonably describe the Veteran's disability level and symptomatology, to specifically include his gastrointestinal complaints and back and radicular pain.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected conditions.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Finally, 38 U.S.C.A. § 1154 (a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Abnormal Liver Function Tests and Hypercholesterolemia

Historically, the Veteran submitted a claim of entitlement to service connection for abnormal liver function tests and hypercholesterolemia in April 2012.  The claims were denied in an October 2013 rating decision.  The Veteran disagreed with the denial of his claims and this appeal ensued.  

The Veteran maintains that he has abnormal liver function tests and hypercholesterolemia, or high cholesterol, as a result of service. 

Laboratory testing conducted at VA in June 2005 reveals an assessment of altered liver function tests based upon an elevated liver transaminases test.  Specifically the SGPT was elevated.  The Veteran was assessed with hypercholesterolemia in June 2006.  A problem list notes elevated liver function tests since January 2004 and hypercholesterolemia since March 2006.  

At a November 2012 VA examination, the examiner indicated that abnormal liver enzymes is not a medical condition, it is a laboratory finding.  The examiner noted that the Veteran has a history of abnormal liver enzymes beginning in 2003 at a time when he was taking medications including Tramadol and Naproxen for his service-connected back disability.  The Veteran was also noted to have a history of alcohol abuse which is known to elevate liver enzymes.  The examiner indicated that the Veteran's current liver enzymes were within normal limits.  The examiner opined that the Veteran's history of elevated liver enzymes were less likely than not caused by or as a result of medication the Veteran takes for his service-connected back disability.  

This evidence notwithstanding, the Veteran does not meet the preliminary requirement for service connection, namely showing of current "disabilities".  

By way of reference, "hyperlipidemia" is defined as "a general term for elevated concentrations of any or all of the lipids in the plasma, such as...hypercholesterolemia, and so on." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 903 (31st Ed. 2007). 

In turn, "hypercholesterolemia" is defined as "excessive cholesterol in the blood."  Id., at 899.  In other words, hypercholesterolemia (i.e., an elevated or high cholesterol level) is merely a laboratory finding, not a ratable disability for VA compensation purposes.

Additionally, elevated liver function tests are similarly a laboratory finding (as noted by the VA examiner) and similarly are not a ratable disability for VA compensation purposes.

The term "disability," as used for VA purposes, refers to impairment of earning capacity and Congress specifically limits entitlement to service connection for diseases or injuries that have resulted in a disability.  See 38 U.S.C.A. § 1110; Allen v. Brown, 7 Vet. App. 439, 448. 

Simply stated, hypercholesterolemia and elevated liver function tests are test results, not disabilities.

In this case, there is no evidence showing that the Veteran's hypercholesterolemia or elevated liver function tests have resulted in disabilities.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Court of Appeals for Veterans Claims (Court) has held that where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, as there is no basis in the law to grant the Veteran's appeal, the claims for service connection for elevated liver function tests and hypercholesterolemia must be denied.

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for hypercholesterolemia or abnormal liver function tests and service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert; supra. 
 
Refractive Error and Glaucoma

Historically, the Veteran submitted a claim of entitlement to service connection for refractive error and glaucoma in April 2012.  The claims were denied in an October 2013 rating decision.  The Veteran disagreed with the denial of his claims and this appeal ensued.  

The Veteran claimed service connection for refractive error and glaucoma as a result of his active duty service.  

A review of the Veteran's service treatment reports reflects that clinical evaluation of the Veteran's eyes was normal at his October 1969 pre-induction examination and October 1971 separation examination.  His distant vision was reported to be 20/20 in both eyes at the pre-induction examination and the separation examination.  No defects or diagnoses were noted at the Veteran's entrance to or separation from service and the Veteran did not seek treatment for any eye disabilities during service.  

VA outpatient treatment reports associated with the claims file reveals that the Veteran has diagnoses of refraction disorder noted as of September 2002 and open angle glaucoma as of March 2012.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current eye disorders first manifested many years after service separation and are not related to injury or event in active service.

The Board notes that refractive error of the eyes is not a disability for VA purposes. 38 C.F.R. §§ 3.303, 4.9.  Although the medical evidence demonstrates that the Veteran currently has refractive error, such disorder is not to be service connected without evidence of a superimposed disease or injury.  The medical evidence of record does not provide any evidence of any superimposed disease or injury to the eye during service or any evidence that the refractive error was subjected to a superimposed disease or injury in service which created additional disability.

Service treatment records do not document complaints or a diagnosis of any disability of the eyes.  As noted, both the October 1969 pre-induction examination and the October 1971 separation examination indicate that examination of the eyes was normal and uncorrected vision in both eyes was 20/20.

The Board finds that the weight of the competent and credible evidence establishes that the eye disorders first manifested many years after service.  The first indication of an eye disability was at VA in September 2002 when refraction disorder was noted.  Glaucoma was diagnosed in March 2012.  The medical evidence of record does not establish a diagnosis of an eye disorder prior to 2002.  There is no lay or medical evidence which establishes recurrent symptoms of an eye disorder in active service and since service separation.  

With respect to negative evidence, the fact that there were no records of any complaints, treatment, or diagnosis of an eye disorder for over 30 years after service separation weighs against the claims.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).  Thus, the lack of any evidence of eye disorder symptoms or findings for over three decades between the period of active service and manifestation of the eye disorders is itself evidence which tends to show that these disorders did not have their onset in service or for years thereafter.

The Board finds that the weight of the competent and credible evidence establishes that the eye disorders are not related to injury or other event in active service or to a service-connected disability.  There is no lay or medical evidence that establishes nexus to active service.  There is no competent and credible evidence which associates the eye disorders to active service. 

In conclusion, the Board finds the weight of the competent and credible evidence shows that the current eye disorders did not manifest in service, first manifested many years after active service, and are not related to active service.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claims for service connection for the current eye disorders, and the claims for service connection are denied.



Acquired Psychiatric Disorder and Alcohol Abuse

Historically, the Veteran submitted a claim of entitlement to service connection for an acquired psychiatric disorder in April 2008.  The claim was initially denied in a September 2008 rating decision.  The Veteran requested that the claim be reconsidered and the claim was again denied in an April 2010 rating decision.  The Veteran submitted a claim of entitlement to service connection for PTSD in April 2010.  The claim for PTSD was denied in a September 2011 rating decision.  The Veteran submitted a claim of entitlement to service connection for alcohol abuse in April 2012.  The claim was denied in an October 2013 rating decision.  The Veteran disagreed with the denial of his claims and this appeal ensued.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  On the question of the occurrence of an in-service stressor to support the diagnosis of PTSD, the evidence necessary to establish the occurrence of an in-service stressor varies depending on whether or not the Veteran engaged in combat with the enemy. Gaines v. West, 11 Vet. App. 353, 358 (1998). 

If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressor is related to combat, the veteran's lay testimony regarding the reported stressor must be accepted as conclusive evidence as to the actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory and consistent with the circumstances, conditions or hardships of such service.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d), (f).  Any assertions of combat service are not ignored, but are evaluated along with other evidence.   However, a mere assertion of combat service, alone, is insufficient to establish this fact.  VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 (1993) (mere presence in a combat zone is not sufficient to establish combat service).

In addition, with respect to the evidentiary standard for establishing the required in-service stressor, if a claimed stressor is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).

The Veteran's DD214 reflects that he served in the Republic of Vietnam for one year and two days.  His military occupation specialty was a cook.  The Veteran received a Vietnam Service Medal for his service in Vietnam.  

A review of the Veteran's service treatment reports reflects that psychiatric examinations conducted at the October 1969 pre-induction examination and at the October 1971 separation examination were normal.  The records do not reflect any complaints, findings, or treatment for any psychiatric disorders.  

A Disability Determination and Transmittal from the Social Security Administration (SSA) dated in December 2008 reflects that the Veteran was disabled due to a primary diagnosis of disorders of the back and a secondary diagnosis of affective disorders.  

VA treatment reports reflect diagnoses of schizophrenia as of January 2003, generalized anxiety disorder as of July 2003, alcohol abuse as of September 2003, depressive disorder as of June 2005, and major depressive disorder without psychosis as of March 2010.  A PTSD screen conducted in October 2004 was negative.  In June 2006, the Veteran was assessed with depression with insomnia and generalized anxiety disorder.  In October 2006, the Veteran was noted to have depression secondary to his back condition.  An undated treatment record printed in October 2010 reflects diagnoses of major depressive disorder and PTSD.  

At a January 2007 VA mental disorders examination, following review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with panic disorder.  No etiology for the disorder was included.  

At a March 2008 VA mental disorders examination, following review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with depressive disorder and opined that anxiety disorder and depressive disorder was not caused by or as a result of his service-connected back disability.  The examiner's rationale was that there was no evidence of any psychiatric symptoms until 2000.  The examiner noted that the Veteran lived a productive life for twenty-two years after service and his mental condition is not due to his service-connected back disability.  

Associated with the claims file is an October 2008 medical certificate from J. Zamora Alvarez, M.D., which indicates that the Veteran has been in psychiatric treatment since October 2007 for anxiety disorder that was aggravated by his service-connected back disability.  No rationale for the conclusion was included in the statement.  In December 2011, Dr. Alvarez indicated that the Veteran has been in psychiatric treatment since October 2007 for generalized anxiety disorder and PTSD.   

At a VA PTSD examination in June 2011, following a review of the Veteran's claims file and relevant psychiatric history and examination of the Veteran, the examiner indicated that the Veteran does not meet the DSM criteria for a diagnosis of PTSD.  The examiner diagnosed depressive disorder.  The examiner concluded that the Veteran's history, symptoms, and present examination did not confirm a diagnosis of PTSD.  

Associated with the claims file are various internet articles noting a link between depression and pain and a connection between mental and physical health.  

With regard to the claim for an acquired psychiatric disorder, the Board acknowledges that the Veteran has been diagnosed with various psychiatric disorders.  

With regard to PTSD, the medical records which reference this diagnosis do not include reference to any stressor upon which the diagnosis is based nor do they link PTSD to the Veteran's active duty service.  Moreover, when the Veteran was examined for the purpose of determining whether he had a current diagnosis of PTSD related to his active duty service, a diagnosis of PTSD was not proffered.  The examiner provided a rationale for the conclusion that there was insufficient evidence to confirm such a diagnosis.  Consequently, service connection for PTSD is not warranted.  

With regard to the other variously diagnosed psychiatric disorders of record, the Board finds that the competent, credible, probative and persuasive evidence fails to demonstrate that any current psychiatric disorders are related to his active military service or are secondary to his service-connected back disability.  While the VA treatment records on one occasion link depression to the service-connected back disability and Dr. Alvarez opined that the Veteran's service-connected back disability aggravated his anxiety disorder, there is no rationale for these conclusions.  These records fail to actually point to any actual evidence in the record to support their opinions but rather make blanket statements about the Veteran's psychiatric disorders being related to his service-connected back disability.  A medical report is entitled to no weight in a service-connection determination when it merely ventures a conclusion without appropriate explanatory reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); Stefl v. Nicholson, 21 Vet. App. 120, 125   (2007); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). Consequently, these statements are afforded little probative weight.  The Board acknowledges the internet articles which generally link depression and pain and mental and physical health.  However, language that is general, equivocal, or speculative is insufficient when it comes to establishing benefits.  Bostain v. West, 11 Vet. App. 124 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoliel v. Brown, 8 Vet. App. 459 (1996); Obert v. Brown, 5 Vet. App. 30 (1993).

On the other hand, the March 2008 VA examiner provided a rationale to support the conclusion that the psychiatric disorders are not related to the service-connected back disability.  Accordingly, the Board places more probative weight on the VA examiner's opinion.  

Furthermore, the Board finds that the competent, credible, probative and persuasive evidence of record fails to demonstrate that the Veteran's current psychiatric disorders may otherwise be related to his active duty service.  There is no evidence of treatment for a psychiatric disorder for many years after the Veteran's active duty service.

Consequently, the Board finds that the probative and persuasive evidence fails to establish that any current psychiatric disorders had their onset during the Veteran's period of active duty service or were caused or aggravated by service or a service-connected disability.   

With regard to the claim for alcohol abuse, the law and regulations provide that compensation shall not be paid if the claimed disability or death was the result of the person's own willful misconduct or abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1 (n), 3.301(c) (2015).  With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a appellant's own alcohol or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 105 (a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See also VAOPGPREC 2-97. 

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (CAFC) held that a veteran could receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  In other words, 38 U.S.C.A. § 1110 does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Rather, the statute precludes compensation only for (a) primary alcohol abuse disabilities, and (b) secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  CAFC defined "primary" as meaning an alcohol abuse disability arising during service from voluntary and willful drinking to excess. 

These laws and regulations clearly establish that alcohol abuse is not a disability for which service connection can be established or compensation is paid.  In addition, the Veteran does not have any service-connected disabilities upon which entitlement to service connection on a secondary basis may be established.   Therefore, this aspect of the Veteran's claim does not present a basis for which relief may be granted, and has no legal merit.  As the disposition of this claim is based on law and not the facts of this case, the claim must be denied based on lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Peptic Ulcer

Historically, the Veteran submitted a claim of entitlement to service connection for peptic ulcer in April 2012.  The claim was denied in an October 2013 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

A review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for peptic ulcer or peptic ulcer disease.  

VA outpatient treatment reports reflect a personal history of peptic ulcer disease in January 2005.  The records do not reflect any complaints, findings, or treatment for peptic ulcer or peptic ulcer disease.  

The private treatment reports of record do not reflect any complaints, findings, or treatment for peptic ulcer or peptic ulcer disease.

At a November 2012 VA examination, following review of the claims file, interview with the Veteran, and a review of the Veteran's pertinent medical history, the VA examiner indicated that there is no evidence of active peptic ulcer disease based upon a March 2008 upper endoscopy.    

As a result, there is no evidence to establish the presence of peptic ulcer during the Veteran's appeal.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The best evidence at this time simply fails to establish the current presence of peptic ulcer.  Consequently, entitlement to service connection for peptic ulcer is denied.

Hypertension and Sleep Apnea

Historically, the RO indicated that the Veteran submitted a claim of entitlement to service connection for hypertension and sleep apnea in October 2010.  The claims were denied in a September 2011 rating decision.  The Veteran disagreed with the denial of his claims and this appeal ensued.  

A review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for elevated blood pressure readings or any sleep complaints.  The Veteran's blood pressure was recorded as 120/70 at his pre-induction examination in October 1969 and as 128/66 at his October 1971 separation examination.  

A review of the private treatment reports associated with the claims file does not reveal any complaints, findings, or treatment for hypertension or sleep apnea.  

VA outpatient treatment reports associated with the claims file reflect a diagnosis of essential hypertension as of November 2005 and sleep apnea as of July 2011.  

The Board finds that the weight of the competent and credible evidence establishes that hypertension and sleep apnea first manifested many years after service.  As noted, the first indication of hypertension was at VA in November 2005 and the first evidence of sleep apnea was in July 2011.  

With respect to negative evidence, the fact that there were no records of any complaints, treatment, or diagnosis of hypertension for over 30 years after service separation and of sleep apnea for almost 40 years weighs against the claims.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).  Thus, the lack of any evidence of high blood pressure or sleep apnea or findings for over three and four decades, respectively, between the period of active service and manifestation of the hypertension and sleep apnea is itself evidence which tends to show that these diseases did not have their onset in service or for years thereafter.

With regard to hypertension, as the evidence does not reflect that hypertension manifested during service or for many years thereafter, there is no chronicity shown.  Moreover, hypertension is not presumed to have been incurred in service as the evidence fails to establish that it manifested to a compensable degree within one year after service.

The Board finds that the weight of the competent and credible evidence establishes that hypertension and sleep apnea are not related to injury or other event in active service.  There is no lay or medical evidence that establishes nexus to active service.  There is no competent and credible evidence which associates either hypertension or sleep apnea to active service. 

In conclusion, the Board finds the weight of the competent and credible evidence shows that the current hypertension and sleep apnea did not manifest in service, first manifested many years after active service, and are not related to active service.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for the current hypertension and sleep apnea, and the claims for service connection are denied.

Service Connection for Psychosis for the Purpose of 
Establishing Eligibility for Treatment

Historically, the RO indicated that the Veteran submitted a claim of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment in October 2010.  The claim was denied in a September 2011 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.

As previously noted, a review of the Veteran's service treatment reports reflects that psychiatric examinations conducted at the October 1969 pre-induction examination and at the October 1971 separation examination were normal.  The records do not reflect any complaints, findings, or treatment for any psychiatric disorders.  

VA treatment reports reflect diagnoses of schizophrenia as of January 2003, generalized anxiety disorder as of July 2003, alcohol abuse as of September 2003, depressive disorder as of June 2005, and major depressive disorder without psychosis as of March 2010.  In June 2006, the Veteran was assessed with depression with insomnia and generalized anxiety disorder.  In October 2006, the Veteran was noted to have depression.  An undated treatment record printed in October 2010 reflects diagnoses of major depressive disorder and PTSD.  

At a January 2007 VA mental disorders examination, the examiner diagnosed the Veteran with panic disorder.  

At a March 2008 VA mental disorders examination, the examiner diagnosed the Veteran with depressive disorder.  

The statements from Dr. Alvarez reflect diagnoses of anxiety disorder, generalized anxiety disorder, and PTSD since October 2007.   

Under 38 U.S.C.A. §  1702 (a), any veteran of the Vietnam era who developed an active psychosis within two years after discharge or release from the active military, naval, or air service shall be deemed to have incurred such disability in the active military, naval, or air service, thereby entitling the veteran to related VA medical treatment.  38 U.S.C.A. § 1702. 

According to 38 C.F.R. § 3.384 , a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

As the record reveals a diagnosis of schizophrenia, the Veteran is diagnosed with one of the enumerated forms of psychosis.  Thus, the relevant inquiry is whether the Veteran developed his active form of psychosis within two years of his discharge from his period of service during the Vietnam era (his eligible period of service), which spanned from April 1970 to October 1971.  However, as outlined above, the onset of the Veteran's active psychosis was in 2003, many years after his period of Vietnam era service.  

In sum, as the Veteran did not develop his active psychosis within two years of his discharge from his period of Vietnam era service, the preponderance of evidence is against the claim of service connection for his psychosis for treatment purposes, and there is no reasonable doubt to be resolved.

TDIU

Historically, the Veteran submitted a claim of entitlement to a TDIU in May 2008.  The claim was initially denied in September 2008.  The RO reconsidered the claim and the claim was again denied in an April 2010 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

The Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in May 2008.  He indicated that he was unemployable due to his service-connected back disability since October 2007.  He reported that he worked full time as a warehouse keeper from 1972 until October 2007.  He noted that he completed four years of high school.  

A Disability Determination and Transmittal from the Social Security Administration (SSA) dated in December 2008 reflects that the Veteran was disabled due to a primary diagnosis of disorders of the back and a secondary diagnosis of affective disorders.  

The November 2012 VA examiner indicated that the Veteran's esophageal conditions did not impact his ability to work.    

The May 2013 VA examiner indicated that the Veteran ambulated with a brace and cane.  The Veteran reported that he used to work in a supermarket and had to quit due to back pain.  He indicated that he was unemployed due to his back pain.  The examiner opined that the Veteran's back disability precludes gainful employment.  The examiner indicated that the Veteran is very limited in his lumbar area which causes him a real hardship to dress his lower body, drive, stoop, lift objects from the floor, and sit for more than ten to fifteen minutes.  The examiner concluded that the back disability precluded gainful employment.    

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his educational level and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a)(1). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

As an initial matter, the Board notes that prior to April 2, 2012, service connection was in effect for a back disability evaluated as 60 percent disabling.  Effective April 2, 2012, service connection for a gastrointestinal disability was established and a noncompensable rating was assigned.  As noted above, a 10 percent rating has been awarded for this disability herein.  Additionally, separate 20 percent ratings have been awarded for radiculopathy of the bilateral lower extremities.  However, the Veteran met the schedular criteria for a TDIU prior to the grant of service connection for a gastrointestinal disability and bilateral radiculopathy of the bilateral lower extremities as his back disability was rated as 60 percent disabling.  

The competent and credible evidence indicates that the Veteran's service-connected back disability precludes substantially gainful employment.  As noted, the Veteran stopped working in October 2007 due to his service-connected back disability.  The May 2013 examiner noted that the Veteran is very limited in his lumbar area which causes him a real hardship to dress his lower body, drive, stoop, lift objects from the floor, and sit for more than ten to fifteen minutes.  The examiner indicated that the Veteran's back disability precludes gainful employment.  

Therefore, the Board finds that the Veteran is unable to obtain or retain a substantially gainful occupation due to his service-connected back disability.  He meets the criteria for an award of TDIU and the claim is granted.

New and Material Evidence - Erectile Dysfunction

In February 2009, the RO denied the Veteran's claim for service connection for erectile dysfunction.  The claim was reconsidered in an April 2010 rating decision and once again denied.  The Veteran did not perfect an appeal of this decision.  The April 2010 rating decision represents the last final denial of the claim.  38 C.F.R. § 20.1103.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

See relevant regulations pertaining to service connection above.  

At the time of the April 2010 rating decision, the evidence of record included service treatment records, VA treatment reports, private medical records, VA examination reports, and statements from the Veteran.

The service treatment reports do not reflect any complaints, findings, or treatment for erectile dysfunction.    

The post-service VA treatment records indicate that the Veteran had a diagnosis of erectile dysfunction as of May 2004.    

In a December 2008 statement, the Veteran indicated that he had been prescribed medication for erectile dysfunction.  He noted that erectile dysfunction should be considered as a result of his service-connected disabilities or medications which were a contributing factor.  

The private medical records include a statement from Dr. Alvarez dated in April 2009 which indicates that the Veteran has erectile dysfunction secondary to his service-connected back disability.    

A January 2010 VA examiner indicated that the Veteran was diagnosed with erectile dysfunction since 1999.  The examiner opined that the Veteran's erectile dysfunction is not caused by or as a result of his service-connected back disability.  The examiner's rationale was that the nerves for the erection do not come from the lumbar or L5-S1 spine cord segments.  

As noted, the Veteran's claim was last denied in an April 2010 rating decision because the evidence did not show that erectile dysfunction was related to his service-connected back disability.  

In April 2012, the Veteran submitted a VA Form 21-426b (Veteran's Supplemental Claim for Compensation).  He requested to reopen a claim of entitlement to service connection for erectile dysfunction.    

In October 2013, the RO declined to reopen the claim for service connection for erectile dysfunction.  The RO indicated that the evidence submitted in connection with the claim did not constitute new and material evidence because it did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  

Evidence received since the April 2010 rating decision includes statements from the Veteran, VA examination reports, and VA and private treatment reports.  

The Board notes that the VA and private treatment reports are unrelated to treatment for erectile dysfunction and thus do not include any opinions linking the claimed disorder to the Veteran's service or a service-connected disability.   Additionally, the VA examination reports are unrelated to the claimed erectile dysfunction.  Finally, the statements proffered by the Veteran do not include reference to the claimed erectile dysfunction.    

A review of the relevant evidence of record establishes since the final prior denial in April 2010, the Veteran has submitted no evidence related to the claim for erectile dysfunction.  At the time of the prior denial, the Veteran was diagnosed with erectile dysfunction which the RO found to be unrelated to his service-connected back disability.  The evidence submitted since that time still fails to establish that erectile dysfunction was caused or aggravated by a service-connected disability or is otherwise related to the Veteran's active duty service.  

Consequently, as was the case at the time of the final prior denial in April 2010, the evidence still fails to establish that erectile dysfunction was related to the Veteran's service-connected back disability or was due to his active duty service.    

The Board acknowledges that the threshold for reopening is low, but it is a threshold nonetheless, and here, the evidence obtained since the Veteran's claim was previously denied simply does not approach that threshold.  As such, the claim is not reopened, and this portion of the appeal is denied.


Duty to Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, several examinations in this case have been undertaken.  Regarding records, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records exist and all pertinent records have been obtained. 

With regard to the claim for entitlement to service connection for hypercholesterolemia, refractive error, glaucoma, hypertension, sleep apnea, and erectile dysfunction, while a VA medical opinion was not provided, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, the Veteran did not report a continuity of symptomatology of the claimed hypercholesterolemia, refractive error, glaucoma, hypertension, and sleep apnea.  There is no suggestion that the Veteran's claimed hypercholesterolemia, refractive error, glaucoma, hypertension, or sleep apnea are related to his service or a service-connected disability.  The Veteran did not submit new and material evidence for the claim for erectile dysfunction.  Consequently, the duty to provide an examination has not been triggered with regard to these issues.  


ORDER

Entitlement to a 10 percent rating for a gastrointestinal disability is granted.  

Entitlement to a rating in excess of 60 percent for a back spine disability is denied.

A separate disability rating of 20 percent for the neurological deficit in the left lower extremity is granted. 

A separate disability rating of 20 percent for the neurological deficit in the right lower extremity is granted.

Entitlement to service connection for abnormal liver function tests is denied.  

Entitlement to service connection for hypercholesterolemia is denied.

Entitlement to service connection for refractive error (claimed as refraction disorder) is denied.  

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and generalized anxiety disorder is denied.  

Entitlement to service connection for alcohol abuse is denied.

Entitlement to service connection for peptic ulcer is denied.

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment is denied.  

Entitlement to a TDIU is granted.  

The claim for service connection for erectile dysfunction is not reopened.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


